Citation Nr: 1610183	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-13 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969 and from December 1969 to October 1970, which includes service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This case was previously before the Board in August 2013, when it was remanded for additional development.

Although the Veteran initially made a request for a hearing before the Board in his April 2009 VA Form 9, he subsequently withdrew his request in November 2011 pursuant to 38 C.F.R. § 20.704(e) (2015).  

This is a paperless appeal located on the Veterans Benefits Management System.  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The issue of entitlement to an increased rating for diabetes mellitus was raised by the record in a letter from the Veteran dated in August 2011, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  The VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay in the Veteran's case, a remand is necessary prior to adjudicating the claims on appeal to ensure that there is a complete record upon which to afford the Veteran every possible consideration and to decide his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran essentially claims that he has PTSD because of in-service personal assault, including military sexual trauma and physical assault, and/or a fear of hostile military action while serving in the Republic of Vietnam.  The Board observes that the Veteran's VA treatment records note diagnoses of chronic schizophrenia, paranoid type; antisocial personality disorder; mixed personality disorder; psychotic disorder, NOS; and adjustment disorder.  There is no confirmed diagnosis of PTSD in the Veteran's claims file.  

Although an in-service stressor has not been verified, it is unclear whether the Veteran may have PTSD due to fear of hostile military or terrorist activity, a stressor that does not require independent verification.  See 38 C.F.R. § 3.304(f)(3).

Given the Veteran's contentions regarding possible in-service stressors and his VA treatment records showing psychiatric treatment, the Board found that a VA examination was necessary to decide the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  However, based on a review of the record, a VA examination was never scheduled.  

The Board notes that the August 2013 remand order provided instructions for scheduling a VA examination if the Veteran was incarcerated.  However, based on a Report of General Information dated in February 2016, and a letter from the Kentucky Department of Corrections dated in November 2015, the Veteran was discharged from the Kentucky Department of Corrections on November 6, 2015.  

Pursuant to 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his account of the alleged stressor incident(s).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (detailing that evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources).  Because the Veteran has asserted that his claimed acquired psychiatric disorder may be the result of in-service personal assault(s), including military sexual trauma and physical assault, in its August 2013 remand order, the Board also instructed the AOJ to provide the Veteran notice of the requirements for service connection for PTSD based on in-service personal assault and the forms of alternative evidence that he may submit to support such a claim.  As there is no indication that the Veteran was advised of the evidence that may constitute credible supporting evidence of in-service personal assault, a remand is necessary for the AOJ to comply with the Board's directive.  See Stegall, 11 Vet. App. at 271.

With respect to the Veteran's claim of entitlement to service connection for a skin disorder of the feet, the Veteran claims that he has a skin disorder that began during service.  As noted in the Board's August 2013 remand order, a February 1970 service treatment record shows a complaint of foot pain, and VA treatment records show diagnoses of various skin disorders involving the feet, including dry and cracking skin on the feet, chronic skin discoloration of the bilateral shins, signs of hyperkeratosis on the left foot and toes, a foot ulcer, and a diabetic sore on the right inner ankle.  In light of these records and the Veteran's contentions, the Board found that a VA examination was necessary prior to adjudicating the claim.  As a VA examination was never scheduled, a remand is necessary to schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin disorder of the feet.  See Stegall, 11 Vet. App. at 271; see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, on remand, the AOJ should attempt to obtain outstanding medical records that may be pertinent to the Veteran's claims.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).  The Board observes that the most recent medical evidence of record that pertains to the instant appeal consists of VA treatment records dated prior to October 31, 2011.  Additionally, in November 2011, the RO sent the Veteran a letter indicating that although he submitted a form in July 2010 authorizing the Kentucky State Reformatory to release medical records to the VA, the form was no longer valid.  The RO therefore requested that the Veteran submit a new medical authorization form, and it attached a copy of a VA Form 21-4142, Authorization and Consent to Release Information, to the letter.  Although the Veteran did not respond to the RO's request, the Board notes that the Veteran reported that he was homeless in a letter dated in November 2011.  On remand, the RO should make another attempt to obtain these records, as they may be pertinent to the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or other health care providers, to include VA treatment records dated after October 31, 2011, and treatment records from the Kentucky Department of Corrections.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c).  If the VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	Send the Veteran a development letter for PTSD advising him of the need for credible supporting evidence for any claimed stressors that are not combat-related and notifying him that in-service personal assault and/or sexual trauma may be corroborated by evidence from sources other than service records.  Examples of such evidence, as listed in 38 C.F.R. § 3.304(f)(5),  should be provided.  

If the Veteran provides information regarding stressors that is of sufficient detail, attempt to verify the claimed stressors with U.S. Army and JSRRC or any other agency deemed appropriate.  Associate all search efforts and information obtained, including negative results, with the Veteran's claims file.

3.	After completing the development requested above, schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of any psychiatric disorder(s).  The claims folder, including a copy of this remand and the Board's August 2013 remand, must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

(a)  Identify whether the Veteran currently has PTSD under the diagnostic criteria, and if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is etiologically related to the Veteran's active military service, to include his service in Vietnam, being in fear of hostile military activity, and/or military sexual trauma.  If specific stressors have been verified, the examiner should be advised of such stressors.

The Board notes that "fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(b)  Identify whether the Veteran has any other acquired psychiatric disorder(s) under the diagnostic criteria, and if so, provide an opinion as to whether it is at least as likely as not  that the disorder had its onset during, or is otherwise etiologically related to, the Veteran's active military service.

If the examiner does not identify any other acquired psychiatric disorder, the examiner should, to the extent possible, reconcile his or her findings with any contrary medical evidence of record, including VA treatment records documenting diagnoses of chronic schizophrenia, paranoid type; antisocial personality disorder; mixed personality disorder; psychotic disorder, NOS; and adjustment disorder.

(c)  If a personality disorder is diagnosed, the examiner is asked to opine as to whether it was subject to a superimposed disease or injury during service that resulted in additional disability, or whether it was otherwise permanently aggravated by the Veteran's active military service.

The examiner should discuss the Veteran's in-service psychiatric treatment, complaints of anxiety and unusual behavior, and discharge for unsuitability.

A complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and he or she must provide a detailed explanation for why an opinion cannot be rendered.

4.	Schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed skin disorder of the feet.  The claims folder, including a copy of this remand and the Board's August 2013 remand, must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

Identify and diagnose all skin disorders of the feet, to include those that may have resolved during the appeals process.  

For each diagnosed skin disorder of the feet, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is etiologically related to the Veteran's active military service.

The examiner should specifically address the February 1970 service treatment record showing complaints of foot pain.

A complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and he or she must provide a detailed explanation for why an opinion cannot be rendered.

5.	After the development set forth above has been completed, re-adjudicate the Veteran's claims.  If any of the benefits sought remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


